Gilfillan, C. J.
This is an action for libel. The article claimed, to have been libellous was published in a newspaper. The complainant sets forth several extracts from the article. The appeal is from an order overruling a demurrer on the ground that the complaint does not state facts sufficient to constitute a cause of action — in other words, that it does show any libel. It is somewhat difficult for us to discover from appellant’s brief what points or propositions it endeavors to make out. It appears, however, to insist that, the entire article ought to have been set forth in the complaint, though why, the extracts, standing alone, being libellous, the remainder of the article need have been set forth is not shown, unless by the suggestion that perhaps the portions not set forth might have modified the meaning of the extracts given, so as to make them innocent. Of course, in determining whether a part of an article is libellous, it is proper to read the entire article, for an extract, when read in its context, may have a very different meaning from what it would appear to have when read by itself. But when the extract claimed to be a libel appears to contain the complete charge against plaintiff, and has prima, facie a libellous meaning, it is enough to set forth the extract, and to declare upon it as a libellous charge. To require of plaintiff to set forth, in addition to the extract, the context, in order to show that the apparent sense of the extract is not changed by the context, would be really to require him to plead a negative, to require him to antic*206ipate what properly ought to come from the other side. Where the alleged libel is part of a larger article, it is only necessary to set forth so much as is claimed to be libellous, and then, if defendant admits the publication of what is set forth, he may show it not libellous (if such be the case) by. setting forth the context.
Order affirmed.